DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/24/2021 to claim 3 has been entered. Claims 14-23 are canceled. Claims 1-13 and 24-30 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 5-8 of the reply have been fully considered, but not found persuasive for the reasons set forth below.
resembling a sphere” (emphasis added) (see Reference U). Therefore, the broadest reasonable interpretation of “spheroid” or spheroidal” encompasses spheres, prolate spheroids, oblate spheroids, and other sphere-like structures such as the spheroids taught by Panda. 
Second, Applicant is relying on unclaimed features; claim 1 does not require any particular range of dimensions of the claimed “spheroidal” microtissues that might otherwise structurally differentiate the claimed spheroidal microtissues from the spheroidal microtissues taught by Panda. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, Applicant is alleging Panda is inoperable, which is not found persuasive as the arguments of counsel cannot take the place of evidence in the record. Allegations of inoperability of the prior art must be supported by an appropriate affidavit or declaration, see M.P.E.P. § 716.01(c).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "spheroidal" in claims 1 and 3 is a relative term which renders the claim indefinite.  The term "spheroidal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is not clear what structures do and do not read on “spheroidal” as claimed. Correction is required.
In so much that claims 2, 4-13, and 24-30 directly or indirectly depend from claims 1 and 3 and do not resolve the point of confusion, these claims must be rejected with claims 1 and 3 as indefinite.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 7, 10-13, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020).
Panda teaches production of fibroblast-laden spheroid microgel particles wherein the cells are emulsified/encapsulated in a polyethylene glycol diacrylate (PEGDA) hydrogel using a stop-flow microfluidic device (Abstract; p1057-1058, subheadings “Materials”, “Microgel batch polymerization”, and “Cell encapsulation by SFL”; wherein the photopolymerization causes a change in the relative solubility of PEGDA such that the cells and activated PEGDA are emulsified; Fig. 4d for spheroid cell-laden hydrogel(s)), anticipating claims 1, 2, 7, 27, 29, and 30. Panda teaches cell-loaded hydrogels about 120 µm in diameter (p1058, subheading 2.4; Fig. 5 and legend), anticipating claims 10 and 11. Panda teaches a cell-loaded hydrogel comprising at least 2 viable cells and approximately 20 total live cells (Fig. 5 and legend, wherein the green cells are live and the red cells are dead), anticipating claims 12 and 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-13, 24, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view Tsang et al. (2007, FASEB J., v21, p790–801; provided in the IDS dated 2/11/2020).
This rejection further addresses the combination of primary hepatocytes and fibroblasts for claim 3, and the embodiment of RGDS peptide as a cell-adhesive peptide 
The teachings of Panda are relied upon as set forth above to reject claims 1, 2, 7, 10-13, 27, 29, and 30 under pre-AIA  35 USC 102(b).
Regarding claims 3 and 4, Panda does not teach primary hepatocytes and fibroblasts. Regarding claim 8, Panda does not teach further adding a species of affinity biomolecule. Regarding claims 9 and 28, Panda does not teach further addition of RDGS peptide. 
Tsang teaches encapsulation of hepatocytes in polyetheylene glycol with RDGS peptide significantly improves hepatocyte survival as measured by urea synthesis by said hepatocytes (Fig. 2C and legend; p796-797, paragraph starting “A lack of adhesion…”), reading on claims 3, 4, 8, 9, and 28.
Regarding claims 3, 4, 8, 9, and 28, it would have been obvious before the invention was made to add the primary hepatocytes and RGDS peptide of Tsang to the encapsulated hydrogel and fibroblast droplets of Panda. A person of ordinary skill in the art would have had a reasonable expectation of success in making the addition because Tsang teaches co-culturing hepatocytes with fibroblasts, and because both Panda and Tsang are directed towards methods of encapsulating fibroblasts in photopolymerizable PEG hydrogels. The skilled artisan would have been motivated to make the addition because Tsang teaches that RDGS peptide improves the survivability of encapsulated hepatocytes and so the combination would likely improve upon the encapsulated fibroblasts of Panda as an implantable liver construct.
.

Claim 1-3, 5, 7, 10-13, 25, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al. (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view of Underhill et al. (Biomaterials (2007), 28, 256-270; Reference U).
The teachings of Panda are relied upon as set forth above to reject claims 1, 2, 7, 10-13, 27, 29, and 30 under pre-AIA  35 USC 102(b).
This rejection further addresses the combination of BMEL cells as a species of parenchymal cell for claim 3, and a species progenitor cell and embryonic cell for claims 5, and fibroblasts for claims 3, 5, and 25. As cited above, Panda reads on the embodiment of fibroblasts for the non-parenchymal cells of claim 3, the embodiment of fibroblasts for claim 5, and on claim 25.
Regarding claims 3 and 5, Panda does not teach hepatocytes differentiated from the progenitor cells or embryonic cells. 
	Underhill teaches a composition comprising hepatocyte progenitor cells (e.g. BMEL cells or bipotential mouse embryonic liver cells) or hepatocytes embedded in polyethylene glycol (PEG) hydrogels (Abstract). Underhill teaches that lack of hepatocyte proliferation is likely to limit the success of hepatic engineering tissue approaches, which could likely be overcome by seeding the PEG hydrogel with proliferative hepatocyte progenitor cells (p257, paragraph starting “Even with the development…”), reading on claim 5. Underhill teaches that BMEL cells are capable of 
	Regarding claim 3 and 5, it would have been obvious before the invention was made to add the bipotential mouse embryonic liver (BMEL) cells of Underhill to the PEG hydrogel composition comprising fibroblasts of Panda. A person of ordinary skill in the art would have had a reasonable expectation of success in making the addition because Underhill teaches co-culturing BMEL with fibroblasts, and because both Panda and Underhill are directed towards methods of encapsulating fibroblasts in PEG hydrogels. The skilled artisan would have been motivated to do so because Underhill teaches that the addition would be advantageous to improve on the survivability of hepatocyte progenitor cells by combining them with fibroblasts in a 3D PEG hydrogel as a potential tissue engineered therapy for liver failure (see the Abstract of Underhill).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-3, 6, 7, 10-13, 24, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al (2008, Lab Chip, 2008, 8, 1056–1061; provided in the IDS dated 2/11/2020) in view of Omidan et al. (Journal of Bioactive and Compatible Polymers (Sept. 2010), 25, 483-497).
nd paragraph of the Introduction), reading in-part on claims 3 and 6. Panda further teaches that stop flow lithography (SFL) is advantageous for the high-throughput generation of cell-laden microgels that maintain cellular viability and which can be used for a variety of diagnostic tools in drug delivery, DNA sequencing, and tissue engineered constructs (p1059, paragraph spanning both columns; Fig. 5), reading in-part on claims 3 and 6.
Regarding claims 3 and 6, Panda does not teach cancer cells as a species of parenchymal cell. 
Omidan teaches a hydrogel composition comprising HeLa cells and mesenchymal stem cells (Abstract; p486, subheading “Cell Viability”), reading on the embodiment of mesenchymal stem cells for the non-parenchymal cells of claim 3, and the stromal cells of claim 6.
Regarding claims 3 and 6, it would have been obvious before the invention was made to substitute the fibroblasts of Panda with the HeLa (cancerous) cells and mesenchymal stem cells of Omidan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Omidan and Panda are directed towards cellular hydrogel compositions and Panda teaches that skilled artisans had combined PEG hydrogels with mesenchymal stem cells. The skilled artisan would have been motivated to do so because Panda teaches that Panda further teaches that stop flow lithography (SFL) is advantageous for the high-throughput generation of cell-
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 7, 27, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zguris et al. (Biomedical Microdevices (2005), 7(2), 117-125; Reference V).
Zguris teaches a population of spheroidal hepatocyte microtissues having a diameter of about 500 microns encapsulated in polyethylene glycol diacrylate hydrogel and prepared by extruding a the polymer precursor solution comprising the PEG-diacrylate, murine hepatocytes, and a photoinitiator through a needle to form droplets and then photopolymerizing the precursor solution by exposing it to an ultraviolet light source (e.g. 365 mm)( p118, subheading “Preparation of PEG hydrogel spheres”; Fig. 2), anticipating or reading on claims 1, 2, 7, 27, and 29.
Claims 1 is a product-by-process claim, and claims 2, 7, 27, and 29 depend from claim 1.  See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113 (III). Once a product 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-4, 7-9, and 24-30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Underhill et al. (Biomaterials (2007), 28, 256-270). Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Underhill et al. (Biomaterials (2007), 28, 256-270).

Claims 1 and 3 are a product-by-process claims, and claims 2, 4-10, and 24-30 depend from claims 1 or 3.  See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, alternate grounds of rejection under both 102 and 103 is permissible given the lack of physical description of product-by-process claims and the inability of the USPTO to manufacture and compare products. See M.P.E.P. § 2113 (III). Once a product appearing to be substantially identical is found and an art rejection made, the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653